Citation Nr: 0419859	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  94-29 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disease, claimed as hiatal hernia.  

2.. Entitlement to a disability rating in excess of 30 
percent for major depressive disorder, based on an initial 
award.  

3.  Entitlement to a disability rating in excess of 10 
percent for duodenal ulcer disease, based on an initial 
award.  

4.  Entitlement to a compensable rating for postoperative 
anal stricture, based on an initial award.  

5.  Entitlement to a compensable rating for postoperative 
hemorrhoids, based on an initial award.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1967, and from January 1991 to July 1991, which included 
service in Southwest Asia.  He was also a member of the 
United States Air Force Reserves from January 1967 to April 
1968, from May 1977 to May December 1990, and from August 
1991 to February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In a December 1992 rating decision, the RO granted 
service connection for major depressive disorder, assigning 
the disability a 10 percent rating; duodenal ulcer disease, 
assigning the disability a 10 percent rating; post-operative 
anal stricture, assigning the disability a noncompensable 
rating; and post-operative hemorrhoids, assigning the 
disability a noncompensable rating; all with an effective 
date of August 1981, the date of receipt of the claim.  The 
same rating decision denied service connection for hiatal 
hernia.  

The veteran, in March 1993, submitted a notice of 
disagreement with the disability ratings assigned and with 
the denial of service connection for hiatal hernia.  In an 
August 1995 rating decision, the RO increased the rating for 
major depressive disorder from 10 percent to 30 percent; 
affirmed the rest of the assigned disability ratings; and 
denied service connection for hiatal hernia.  The veteran 
pursued his appeal.  During the course of the appeal, service 
connection has been granted for various other disabilities.  
The award of service connection for those disabilities 
consists of a full award of benefits on those issues.  See 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Pursuant to the Board's December 1998 remand as to whether 
the veteran had submitted a timely appeal, the RO, in 
September 2003, granted the issue of a timely appeal.  
Inasmuch as the RO has determined that a timely appeal has 
been filed, the Board will not disagree with this finding.  
See Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran currently has a gastrointestinal disease, 
which was first noted in service, and there is continuity of 
symptomatology between current symptoms and symptoms noted 
during the veteran's active duty service.  

3.  Effective from the award of service connection for major 
depressive disorder, the disability has resulted in definite 
impairment of social and industrial adaptability and, 
effective from November 7, 1996, occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms as depressed mood, anxiety, and chronic 
sleep impairment.  

4.  Effective from the award of service connection for 
duodenal ulcer disease, the disability is mild, with 
recurring symptoms once of twice yearly.  

5.  Effective from the award of service connection for 
postoperative anal stricture, the disability is found healed, 
without leakage.  

6.  Effective from the award of service connection for 
postoperative hemorrhoids, the disability is considered mild 
or moderate.  


CONCLUSIONS OF LAW

1.  Gastrointestinal disease was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.326(a) (2003).  

2.  The criteria for a disability rating in excess of 30 
percent for major depressive disorder, from the date of the 
grant of service connection, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 
4.130, 4.132 Diagnostic Codes 9207, 9434 (1996 & 2003).  

3.  The criteria for a disability rating in excess of 10 
percent for duodenal ulcer disease, from the date of the 
grant of service connection, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 
4.114 Diagnostic Code 7305-7309 (2003).  

4.  The criteria for a compensable disability rating for 
postoperative anal stricture, from the date of the grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.114 
Diagnostic Code 7335 (2003).  

5.  The criteria for a compensable disability rating for 
postoperative hemorrhoids, from the date of the grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.114 
Diagnostic Code 7336 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law, and is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case at hand, in light of the Board's grant of the 
veteran's claim for entitlement to service connection for 
gastrointestinal disease, a remand to the RO to ensure 
compliance with the provisions of the VCAA on that issue 
would serve no purpose.  See Bernard v. Brown, 4 Vet. App 384 
(1993).  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  In as much as the remaining 
issues currently before the Board pertain to increased 
ratings, and for the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In Pelegrini II, the Court noted that the statute and the 
regulation provide for pre-initial-AOJ adjudication notice, 
but the Court specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Instead the veteran has 
the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  

In the case at hand, the veteran's substantially complete 
application had been filed in August 1991 and initial 
adjudication had taken place in December 1992, both of which 
occurred well over eight years before the VCAA was enacted.  
Once the VCAA was enacted, the RO provided formal notice to 
the veteran, by VA letter in August 2002, regarding the VCAA 
and VA's duty to assist.  The Supplemental Statements of the 
Case, issued in February 2003 and December 2003, contained 
the pertinent provisions pertaining to the VCAA.  The VA 
letter of July 2003 informed the veteran of the evidence then 
of record, of any evidence that would still be needed, and 
who was to obtain what evidence, citing Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Under the circumstances, the 
Board finds that there has been substantial compliance with 
Pelegrini II in that the veteran has received the VCAA 
content-complying notice and there has been proper subsequent 
VA process.  See Pelegrini II, slip op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio, 16 
Vet. App. at 183.  The veteran has sufficient notice of the 
type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify, as contemplated by applicable 
provisions, including the VCAA, has been satisfied with 
respect to the issue currently on appeal.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In the case at hand, the veteran asserts that he has an 
hiatal hernia, which, he maintains, was first manifest while 
he was on active duty during his service in Southwest Asia, 
as documented by his gastrointestinal complaints in his 
service medical records.  

Review of the veteran's service medical records for April 
1962 to January 1967 do not reflect any complaints or 
symptomatology pertaining to hiatal hernia, or gastritis.  
His military reserve medical records show that he was 
diagnosed in 1972 with duodenal ulcer disease (for which he 
is currently service-connected).  The service medical records 
for his active duty from January to July 1991 show that he 
was seen for complaints of gas, and other stomach problems, 
for which he reported taking Mylanta II.  In May 1991, he 
gave a history of hiatal hernia, although none was found on 
examination.  In June 1991, he underwent a gastrointestinal 
series, which produced normal results.  

Post-active duty service, he was seen from August to October 
1991 by a non-VA physician for complaints of stomach problems 
and heartburn.  In August 1991, he underwent an EGD 
(esophagogastroduodenoscopy) that revealed delayed gastric 
emptying.  In September 1991, the physician noted the veteran 
had negative  x-ray studies of the gastrointestinal track in 
the last six months.  In September 1991, the veteran 
underwent a gastric emptying study, which showed normal one-
half time of 38 minutes; the diagnosis was bloating-fullness.  

The report of the veteran's November 1991 VA examination 
notes a history of hiatal hernia, confirmed by EGD.  
Gastrointestinal examination found no hiatal hernia was 
present.  The examining physician noted that the veteran had 
symptoms of GERD (gastroensophageal reflux disease), 
gastritis.  

In a February 1994 letter to the veteran, a VA physician 
described the results of a March 1993 VA Persian Gulf War 
protocol examination.  The report of that examination 
included the diagnosis of hiatal hernia, history of, 
symptomatic.  

The report of the veteran's December 1993 VA examination 
includes the results of an upper gastrointestinal series 
noting a small hiatal hernia and gastroesophageal reflux.  
Following VA examination in February 1995, the diagnoses 
included gastritis and/or peptic ulcer disease and 
gastroesophageal reflux.  

On VA examination in August 1997, a physician found no 
hernias, although he noted the veteran has a diagnosed hiatal 
hernia and had been treated by the gastrointestinal 
department at a VA medical facility.  

The veteran's VA outpatient treatment records for March 1994 
to July 2000 show that, in March 1998, he was seen for 
complaints of "stomach burning;" the physician noted GERD.  
In June 1998, the veteran was seen for complaints of 
heartburn and reflux.  

The report of the veteran's June 2002 VA examination notes 
complaints of a severe burning sensation in his chest, acid 
coming up his throat, sour brash, epigastric discomfort, and 
acid reflux.  Following the gastrointestinal examination, the 
diagnosis given the veteran was gastroesophageal reflux 
disease.  The results of an esophaogram, conducted the same 
day, showed no hiatal hernia, but there was mild, nonspecific 
dismotility of the distal portion of the esophagus.  On VA 
gastrointestinal examination of November 2002, the veteran 
was complaining of stomach discomfort and epigastric 
discomfort after eating spicy foods or when he ran out of his 
medications, and that his gastrointestinal symptoms were well 
controlled with his medications and diet.  In his diagnosis, 
the physician reiterated the June 2002 esophaogram findings.  
The veteran's November 2003 VA examination report notes a 
history of hiatal hernia and duodenal ulcer disease.  On 
examination, tenderness was found in the left lower quadrant, 
but no guarding or rigidity.  The examining physician also 
reiterated the findings of the June 2002 esophaogram.  

Analysis

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the recent examination 
findings do not show that the veteran currently has an hiatal 
hernia, although hiatal hernia, by history is reported.  
Nevertheless, even if the presence of an hiatal hernia is not 
supported by the medical findings, the medical findings are 
consistent in supporting a diagnosis of a gastrointestinal 
disease, which has been variously diagnosed as GERD, 
esophageal reflux disease, and gastritis.  Review of the 
veteran's service medical records show that he was seen on a 
number of occasions for complaints of heartburn and stomach 
problems, for which he was always taking Mylanta II.  Within 
a month of his separation from active duty service, he was 
being seen by his private physician for gastrointestinal 
complaints.  The report of the veteran's initial post-service 
VA examination, conducted three months after his separation 
from active duty, noted gastrointestinal complaints and the 
examining physician found symptoms of GERD and gastritis.  

The benefit of the doubt doctrine is a unique standard of 
proof that applies in decisions on claims for veterans' 
benefits.  Unlike other claimants and litigants in other 
matters, pursuant to 38 U.S.C.A. § 5107(b), a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  Also, 
the benefit of the doubt rule does not shift from the 
claimant to the VA the initial burden to submit a facially 
valid claim.  When all evidence is assembled, VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1991).  

In the case at hand, the Board notes that the veteran had 
complaints of heartburn, and acid reflux while in service; he 
was treated for gastrointestinal complaints within a month of 
separation from service and is currently suffering from the 
same complaints.  Under the circumstances, although the 
medical evidence notes a history of hiatal hernia, and a 
finding of a small hiatal hernia in late 1993, subsequent 
medical reports have noted no finding of such.  Although he 
may not currently have hiatal hernia, he has continuity of 
symptomatology for a gastrointestinal disease, which has been 
variously diagnosed as GERD, esophageal reflux disease, and 
gastritis.  Hence, he has a current disability, first noted 
in service, and there is a nexus, or link, to service through 
the continuity of symptomatology.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Under the circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's gastrointestinal disorder was incurred in 
service.  

Increased Ratings-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where the 
question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluations 
under the original and, where appropriate, revised rating 
criteria, in conjunction with the submission of additional 
evidence at various times while the appeal was pending.  
Thus, a remand for this purpose is unnecessary.  Likewise, 
the Board will consider the appropriateness of the initial 
ratings for the disabilities currently under consideration 
under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Further, in the case where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent Congressional intent to the contrary, and, in deciding 
such case, the Board must determine whether the provisions or 
revised version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  In deciding such 
case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); see 
also VAOPGCPREC 3-2000 (2000).  


I.  Psychiatric Disorder

In the veteran's case, his service-connected major depression 
is evaluated under the schedular criteria for evaluating 
psychiatric disabilities.  By regulatory amendment effective 
November 7, 1996, substantive changes were made to that 
criteria, as set forth at 38 C.F.R. §§ 4.125-4.132.  See 61 
Fed. Reg. 52695-52702 (1996).  

Here, neither the former or revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Inasmuch as the RO has appropriately considered the veteran's 
claim under the former and revised criteria, there is no 
prejudice to him in the Board doing likewise and applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Prior to November 7, 1996, major depression, with psychotic 
features, was evaluated using criteria from the general 
rating formula for psychotic disorders.  See 38 C.F.R. 
§ 4.132, DC 9207 (1996).  Under this criteria, a 30 
evaluation is assigned where the psychosis results in a 
definite impairment of social and industrial adaptability.  
The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood v. 
Brown, 4 Vet. App. 301 (1993).  

If the psychosis is productive of considerable impairment of 
social and industrial adaptability, a 50 percent rating is 
warranted.  If the psychosis is productive of lesser 
symptomatology than that needed for a 100 percent rating, but 
is such as to produce severe impairment of social and 
industrial adaptability, a 70 percent rating is warranted.  
For a 100 percent rating, the psychosis must produce active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9207 (1996).  

Under the revised criteria, effective November 7, 1996, set 
forth at 38 C.F.R. § 4.130, major depressive disorder is 
rated under Diagnostic Code 9434 (2003).  Under this 
criteria, a 30 percent evaluation is assigned where there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss, 
for names of closes relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2003).

In the case at hand, the veteran's service medical records 
are completely devoid of any complaints, symptomatology or 
treatment for an acquired psychiatric disorder.  However, the 
report of his initial post-service VA examination, conducted 
in November 1991, three months after his separation from 
active duty service, diagnosed an acquired psychiatric 
disability.  Information obtained during that examination 
notes he had with two dependents, but was divorced and was 
living alone.  He was a long time employee with VA as a 
benefits counselor.  Since his return from active duty, where 
he was stationed in Saudi Arabia during Desert Shield/Desert 
Storm, he was sleeping poorly, was no socializing, and was 
feeling nervous.  On examination, his affect was calm; 
minimal depression was noted; he was not anxious; but was 
open and cooperative; with good insight and judgment.  The 
examining psychiatrist offered that the veteran internalized 
stress, which had not had a significant impact on his 
occupational functioning but, it had affected his social 
functioning; the degree of psychiatric impairment was mild.  

The information obtained during the veteran's September 1992 
VA psychiatric examination indicated he was still employed by 
VA and was also maintaining his position in the Air Force 
Reserves.  He was continuing to do the volunteer activities 
that he had always done and was having no problem maintaining 
full time employment.  On examination, he was oriented to 
person, place and date; no psychomotor agitation, anger, 
hostility, or violence was exhibited; behavior was entirely 
appropriate; he was alert and cooperative; language and 
speech were normal; affect was normal; he denied suicidal or 
homicidal ideation; he denied any hallucinations; thought 
process were appropriate, with no looseness of association, 
ideas of reference, delusions or paranoia; he did report some 
vague feelings of suspiciousness of others.  The examining 
psychiatrist diagnosed major depression, moderate, with some 
psychotic features.  Upon psychological testing by VA 
personnel in October 1992, he was found to have major 
depression, moderate in degree.  

The veteran's December 1993 VA psychiatric examination report 
noted that he had retired from the Air Force Reserves and was 
maintaining long term employment with VA; he was divorced, 
with three children, with whom he kept in touch frequently.  
He complained of nerves, anxiety, and difficulty sleeping 
since his active duty in Saudi Arabia and he reported a great 
many situational stressors at work and an accumulation of 
debts.  On examination, essentially similar results were 
reported as found on previous VA psychiatric examinations.  
Following the examination, the medical opinion offered was 
that there was no evidence of any symptomatology sufficient 
to justify a diagnosis of thought, mood or anxiety disorder; 
there was no evidence of any kind of psychiatric disability; 
he was functional, both occupationally and socially; and he 
had not reported any significant change in his circumstances 
emotionally since the time of his last evaluation.  

The psychiatric evaluation conducted during the veteran's 
Persian Gulf War protocol examination in January 1994 noted 
sleep deprivation, nightmares, and difficulty with large 
crowds and social contacts in general.  On examination, he 
was calm, there was no anxiety.  He was logical, and denied 
auditory or visual hallucinations, or suicidal or homicidal 
ideations.  His insight and judgment were good; oriented.  
The examining psychiatrist offered that the veteran's degree 
of psychiatric impairment was mild.  

During the veteran's February 1995 VA psychiatric 
examination, he endorsed symptoms of major depression, 
including loss self-esteem and not feeling good about 
himself.  He described himself as being very socially 
isolated; he did not feel secure around people; felt more 
down over the past three to four years; had no real hobbies; 
had decreased concentration and occasional suicidal ideation; 
and sleeps only a few hours at night.  On examination, he was 
cooperative; slightly monotone and mechanical speech; mood 
was "down;" affect slightly restricted; thought process was 
logical.  Cognitively he was alert; oriented; immediate 
recall was 3 of 3, recent memory was 2 of 3, with 3 of 3 upon 
prompt; and insight was moderate.  The diagnosis was major 
depression, that appeared to have worsened over the last few 
years and it appeared to be of a more serious extent than an 
actual dysthymia; he had described himself as a happy person 
up until the last few years.  As for the degree of 
impairment, he was experiencing some distress from the 
depressive symptoms; however, even so, he was able to work.  

The report of the veteran's August 1997 VA psychiatric 
examination essentially reiterated the subjective complaints 
and objective findings of the previous VA examination.  The 
diagnosis was depressive disorder NOS (not otherwise 
specified).  A Global Assessment of Functioning (GAF) score 
of 70 was assigned.  

The veteran's VA outpatient treatment records for the years 
of 1994 through 2003 show that he has been receiving 
treatment for various disorders, including regular treatment 
for his psychiatric disorder, with manifestations of 
difficulty sleeping, irritability, and anxiousness.  He 
attended group therapy sessions and underwent periodic 
psychiatric evaluations.  

The report of his October 2003 VA psychiatric examination 
also noted those manifestations (described above) as well as 
depressed mood and poor energy and concentration.  He 
reported that his symptoms had come under slightly better 
control with treatment; however, he noted his most 
problematic symptoms were poor sleep, decrease in energy and 
concentration, depressed mood, occasional crying spells, and 
difficulty in reacting to stressors.  No panic attacks were 
reported or noted.  

Pursuant to the Board's June 2003 remand, the above-mentioned 
examining psychiatrist was requested to offer an opinion as 
to the social and industrial impairment as a result of the 
veteran's depression, as well as provide GAF scores from 1991 
to the present.  Concerning social and industrial impairment, 
the veteran had worked for VA as a benefits counselor for 
many years, retiring in 1999.  He reported considerable 
difficultly, especially at work in 1992.  Following 
examination of the veteran and review of the entire record, 
the physician offered that, as regards the symptoms the 
veteran described, his GAF would be 50 to 55 in the early 
1990's.  However, his symptoms improved throughout the years 
with treatment and currently his GAF would be 60.  It seems 
that through the last decade, his GAF had been anywhere in 
the range from 50 to 60.  The diagnosis was major depressive 
disorder, moderate, recurrent.  The psychiatrist further 
offered that the veteran appeared to be mildly impaired 
functionally in that he had extreme difficulty responding 
well to stressors, which had some inhibition on his 
occupational and industrial functioning, due to his 
depression.  


Analysis

Medical evidence shows that, effective from the time of the 
grant of service connection for major depressive disorder in 
November 1991, the veteran's disability is appropriately 
rated as 30 percent disabling.  Under the criteria in effect 
prior to November 7, 1996, the numerous psychiatric 
examinations essentially show that his major depression 
produced a definite impairment of his social and industrial 
adaptability, although much less so in his industrial 
adaptability than in his social adaptability.  All through 
those years, he did not socialize much, but he was able to 
maintain steady employment in a position of responsibility 
with VA, retiring in 1999, after many years of steady 
employment.  

Although GAF scores were not provided in the examination 
reports prior to 1997, at which time a score of 70 was 
provided, recent review of the entire record by an examining 
psychiatrist offered that in the early 1990's his score was 
in the 50 to 55 range.  However, since then, his condition 
has improved to where he is currently assigned a GAF score of 
60.  

Pursuant to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 41 and 50 denote 
serious symptoms.  A GAF score of 60 is at the upper limits 
of severe.  GAF scores between 51 and 60 denote moderate 
symptoms or moderate difficulty in social, occupation, or 
school functioning.  A GAF score of 60 is at the upper limits 
of moderate severity.  GAF scores between 61 and 70 denote 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  

Overall, the veteran's condition appears to have had its 
worst symptoms and manifestations in the early 1990's, 
improved to the point where the condition was considered 
mild, worsened and again improved.  However, essentially, his 
psychiatric condition has been medically assessed as moderate 
in degree.  Hence, in the absence of greater severity, such 
as considerable, or worse, impairment of social and 
industrial adaptability, which would warrant a 50 percent or 
higher rating under Diagnostic Code 9207, a 30 percent rating 
under that code is entirely appropriate and fully comports 
with the applicable criteria.  See 38 C.F.R. § 4.132 (1996).  

Likewise, under the criteria in effect as of November 7, 
1996, the 30 percent rating is appropriate.  The medical 
evidence shows that he has, since the effective date of the 
criteria revision, occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment.  However, the medical evidence does 
not show, in fact the examiners specifically note that the 
veteran has not had occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than one a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, which would warrant a 50 percent rating, 
effective from November 7, 1996, under Diagnostic Code 9434.  
See 38 C.F.R. § 4.130.  

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
major depressive disorder at any stage under consideration.  
Further, the degrees of disability specified under the rating 
schedule generally are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

Both the RO and the Board have considered the appropriateness 
of the initial rating for the veteran's psychiatric disorder 
under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  See Fenderson, 12 Vet. App. at 126.  

II.  Digestive System

The veteran's service connected duodenal ulcer disease, post-
operative anal stricture, and hemorrhoids are all rated under 
the schedular criteria for evaluating diseases of the 
digestive system.  The Board notes that the regulatory 
criteria for the evaluation of diseases of the digestive 
system were amended effective July 2, 2001, which was during 
the veteran's appeal,.  However, in this case, the changes do 
not significantly affect the veteran's case and essentially 
leave the application of the applicable provisions of the 
appropriate diagnostic codes unchanged.  Accordingly, the 
Board finds that the veteran will not be prejudiced by the 
Board's election in this decision to consider his claim 
solely based on the new criteria.  See  Bernard, 4 Vet. App. 
at 394.  

A.  Duodenal Ulcer Disease

The veteran's duodenal ulcer disease is rated under 
Diagnostic Code 7305-7309 of VA's Schedule for Rating 
Disabilities.  The first diagnostic code cited is the one for 
the disease itself (duodenal ulcer) and the diagnostic code 
that follows the hyphen is the one for the residual condition 
(stenosis of the stomach).  See 38 C.F.R. § 4.27.  

Diagnostic Code 7309 provides that stenosis of the stomach is 
rated the same as for gastric ulcer, which, in turn, provides 
that gastric ulcer is rated under the criteria for duodenal 
ulcer.  Under Diagnostic Code 7305, duodenal ulcer disease 
that is medically shown to be mild with recurring symptoms 
once or twice yearly warrants a 10 percent rating.  Moderate 
duodenal ulcer disease, with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent rating.  Moderately severe duodenal 
ulcer disease, although less than severe, with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging ten days or ore in duration 
at least four or more times a year, warrants a 40 percent 
rating.  Severe duodenal ulcer disease with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent rating.  
See 38 C.F.R. § 4.114.  

The veteran alleges that his duodenal ulcer disease has 
worsened over the years and that the initial rating assigned 
this disability is not reflective of the condition.  He 
maintains that the disease is manifested by abdominal pain, 
bloating and fullness which would warrant a disability rating 
in excess of 10 percent.  

Review of the veteran's service medical records show that, 
while in the Reserves in 1980, he was seen for complaints of 
midepigastric pain.  While on active duty in May 1991, he 
received treatment for dyspepsia, with complaints of stomach 
fullness.  A follow-up upper GI series in June 1991 resulted 
in a diagnosis of peptic ulcer disease.  

The veteran's private outpatient treatment records for 
September 1991 reflect a seven-month history of epigastric 
abdominal fullness and bloating, with histories of early 
1970's peptic acid disease.  The report of the veteran's 
initial post-active duty service VA examination, dated in 
November 1991, notes similar complaints of heartburn, 
flatulence, nausea and vomiting.  The examiner assessed the 
condition as GERD, gastritis.  During the veteran's December 
1993 VA examination, he underwent an upper GI series, which 
revealed that the duodenal bulb was normal in contour and was 
posterior in position.  There was no evidence of any active 
ulcer disease.  Following a November 1995 VA examination, the 
examiner found no duodenal ulcer disease and gave a diagnosis 
consisting of a history of, but presently stable.  The August 
1997 VA examination report made no findings pertaining to 
duodenal ulcer disease.  

The veteran's June 2002 VA examination report notes 
complaints of severe burning sensation in his chest, acid 
coming up his throat, sour brash, epigastric discomfort, and 
acid reflux.  Gastroesophageal reflux disease was diagnosed.  
No duodenal ulcer disease was noted.  

On VA examination in November 2002, the veteran complained of 
stomach discomfort and epigastric discomfort after eating 
spicy foods or when he ran out of his medication.  He denied 
any vomiting, nausea, abdominal distention, or hypoglycemic 
reactions.  He stated that his GI symptoms were well 
controlled with his medications and diet.  No peptic ulcer 
disease was noted.  

On VA examination of November 2003, the veteran related a 
past history of duodenal ulcer disease.  On examination, 
there was some tenderness noted in the left lower quadrant, 
but no guarding or rigidity.  Review of the veteran's June 
2002 esophagogram revealed no ulceration or mucosal 
abnormality in the upper gastrointestinal tract.  

Analysis

Essentially, the veteran has complaints attributed to 
duodenal ulcer disease, however, recent examination results 
do not show findings of an active ulcer.  

December 1993 VA examination, he underwent an upper GI 
series, which revealed that the duodenal bulb was normal in 
contour and was posterior in position.  There was no evidence 
of any active ulcer disease.  Following a November 1995 VA 
examination, the examiner found no duodenal ulcer disease and 
gave a diagnosis consisting of a history of, but presently 
stable.  June 2002 VA examination report notes complaints of 
severe burning sensation in his chest, acid coming up his 
throat, sour brash, epigastric discomfort, and acid reflux, 
again, no duodenal ulcer disease was noted, nor was active 
peptic ulcer disease found following VA examinations in 
November 2002 and November 2003.  

Under the circumstances, the 10 percent disability rating for 
mild peptic ulcer disease, with recurring symptoms is 
entirely appropriate, in the absence of medical evidence of 
moderate to pronounced condition with episodes occurring 
multiple times a year accompanied by frequent abdominal pain, 
vomiting and melena, which would warrant a higher rating.  
The 10 percent rating fully comports with the applicable 
criteria.  Both the RO and the Board have considered the 
appropriateness of the initial rating for the veteran's 
duodenal ulcer disease under the applicable criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  See Fenderson, 
12 Vet. App. at 126.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's duodenal ulcer disease, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993).  

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
duodenal ulcer disease at any stage under consideration.  
Under the circumstances, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

B.  Anal Stricture

The veteran's service medical records show that, in April 
1991, he complained of a two-month history of anal pain and 
slight bleeding.  The diagnosis was anal stricture, and he 
underwent excision of a posterior fissure and internal 
sphincterotomy.  Post active duty service VA examination of 
November 1991 revealed the rectal area was within normal 
limits.  The report of his December 1993 VA examination noted 
he had a very tight sphincter tone.  The November 1995 VA 
examination revealed that the rectal examination was normal, 
with no hemorrhoids identified, no fistula identified, and 
the heme occult test was negative.  The diagnoses included 
postoperative fistula operation of the rectum, with no 
recurrence.  On VA examination in August 1997, his sphincter 
tone in the anus was normal.  Subsequent VA examination 
reports of June 2002 and November 2003 do not indicate any 
rectal abnormality.  

Analysis

The veteran's anal stricture is rated under Diagnostic Code 
7335, which provides that the condition be rated as an 
impairment of sphincter control, under Diagnostic Code 7332, 
which provides that if the sphincter is healed or slight, 
without leakage, a 0 percent rating is warranted.  If the 
rectum and anus sphincter control is constantly slight, or 
there is occasional moderate leakage, a 10 percent rating is 
warranted.  For occasional involuntary bowel movements, 
necessitating wearing a pad, a 30 percent rating is 
warranted.  Extensive leakage and fairly frequent involuntary 
bowel movements warrant a 60 percent rating, and a 100 
percent rating is warranted if there is complete loss of 
sphincter control.  See 38 C.F.R. § 4.114.  

Given the medical evidence in the veteran's case, recent 
medical examinations have consistently found no abnormality 
with his anal sphincter.  There is no medical evidence of 
occasional moderate leakage, in fact, there is no evidence of 
any leakage.  Under the circumstances, it appears his anal 
sphincter is healed, without leakage.  Hence, a 
noncompensable rating is entirely appropriate from the time 
of the grant of the benefit, in the absence of greater 
severity.  Also, the noncompensable rating is entirely 
appropriate and fully comports with the applicable rating 
criteria in conjunction with the submission of additional 
evidence at various times while the appeal was pending.  See 
Fenderson, 12 Vet. App. at 126; Butts, 5 Vet. App. at 539.  

Further, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's postoperative anal 
stricture at any stage under consideration.  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.  

C.  Hemorrhoids

The service medical records show that, in April 1991, the 
veteran gave a history of hemorrhoids, with a 
hemorrhoidectomy having been performed in 1985.  The 
hospitalization report of April noted prior 
hemorrhoidectomies.  The report of the initial post active 
duty service VA examination, conducted in November 1991, was 
negative following rectal examination.  

On VA examination of December 1993, the veteran complained of 
rectal bleeding, secondary to strictures and hemorrhoids.  On 
examination, multiple external hemorrhoids were noted.  The 
report of his February 1995 VA examination makes no mention 
of hemorrhoids.  The November 1995 VA examination report 
notes complaints of occasional difficulty with bowel 
movements, with occasional spotting.  On rectal examination, 
no hemorrhoids were found.  

The report of the veteran's August 1997 VA examination notes 
he complained of hemorrhoidal flare-ups two-to-three times 
per month, which could lead with bleeding or with just 
tenderness.  The condition was fairly well controlled with 
medication.  On examination, a number of skin tags were 
noted, with no active bleeding hemorrhoid found.  His June 
2002 VA examinations made no findings pertaining to 
hemorrhoids.  The report of his November 2002 VA examination 
notes complaints of occasional bright red blood per rectum 
about once every tow-to-three weeks.  Postoperateive 
hemorrhoidectomy was diagnosed.  

The report of the veteran's November 2003 VA examination 
indicated he was symptomatic with hemorrhoids.  On rectal 
examination, internal hemorrhoids were found in the three 
o'clock position; however, no external hemorrhoids were 
noted.  

Analysis

The veteran's hemorrhoids are evaluated under Diagnostic Code 
7336 of VA's Schedule for Rating Disabilities.  Under 
Diagnostic Code 7336, mold or moderate, external or internal 
hemorrhoids warrant a 0 percent rating.  A 10 percent rating 
is warranted if medical evidence shows large or thrombotic 
external or internal hemorrhoids, which are irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
For a 20 percent rating, the external or internal hemorrhoids 
must show persistent bleeding and with secondary anemia, or 
with fissures.  See 38 C.F.R. § 4.114.  

In the veteran's case, a noncompensable rating is appropriate 
under Diagnostic Code 7336, in the absence of greater 
severity, such as large or thrombotic hemorrhoids that are 
irreducible or those that produce persistent bleeding, with 
secondary anemia.  Nowhere in the medical record does it show 
such severity, which would warrant a compensable, or higher, 
rating.  Under the circumstances, a noncompensable rating for 
the veteran's postoperative hemorrhoids is warranted, and the 
noncompensable rating fully comports with the applicable 
schedular criteria in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  See Fenderson, 12 Vet. App. at 126; Butts, 5 Vet. 
App. at 539.  

In addition, there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's 
postoperative hemorrhoids at any stage under consideration.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 
Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  


ORDER

Service connection for gastrointestinal disease is granted.  

A rating in excess of 30 percent for major depressive 
disorder, based on an initial award, is denied.  

A rating in excess of 10 percent for duodenal ulcer disease, 
based on an initial award, is denied.  

A compensable rating for postoperative anal stricture, based 
on an initial award, is denied.  

A compensable rating for postoperative hemorrhoids, based on 
an initial award, is denied.  


	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



